JEAN E. WILLIAMS
Acting Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division

PAUL A. TURCKE (Idaho Bar No. 4759)
SHANNON BOYLAN (D.C. Bar No. 1724269)
Trial Attorneys
Natural Resources Section
P.O. Box 7611 Washington, D.C. 20044
202-353-1389 (Turcke)
202-598-9584 (Boylan)
202-305-0506 (fax)
paul.turcke@usdoj.gov
shannon.boylan@usdoj.gov

Attorneys for Federal Defendants

                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA



  STATE OF ALASKA, DEPARTMENT OF
  FISH AND GAME,

                         Plaintiff,
  v.

  FEDERAL SUBSISTENCE BOARD, et al.,             Case No. 3:20-cv-00195-SLG

                         Defendants,
       and

  ORGANIZED VILLAGE OF KAKE,

                         Intervenor-Defendant.


          FEDERAL DEFENDANTS’ MEMORANDUM IN OPPOSITION
         TO PLAINTIFF’S MOTION TO SUPPLEMENT AND COMPLETE
                    THE ADMINISTRATIVE RECORD
State of Alaska v. Fed. Subsistence Bd.                  Case No. 3:20-cv-00195-SLG
DEFS.’ OPP. TO PL.’S MOT. TO COMPLETE                                             1


         Case 3:20-cv-00195-SLG Document 41 Filed 03/29/21 Page 1 of 14
                                      INTRODUCTION

       Plaintiff State of Alaska, through its Department of Fish and Game, challenges

various actions by the Federal Subsistence Board (“FSB”) relating to its management of

hunting on federal lands in Alaska. This case is thus governed by the Administrative

Procedure Act (“APA”) and is subject to the black letter rule that actions challenging an

agency decision must be reviewed “on the record.” Nonetheless, Plaintiff’s motion asks

that this Court compel Defendants to “complete” the administrative record with materials

that were not considered by the FSB when it made any of the challenged decisions, or, in

the alternative, that it supplement the administrative record with extra-record evidence

without showing why such evidence is necessary for effective judicial review. The

Plaintiff’s excessive request should not be granted. The Federal Defendants have lodged

a complete administrative record that provides a more than adequate basis for the Court

to review the agency actions at issue, and Plaintiff has failed to provide any clear

evidence to question either the sufficiency of the record or to convince the Court of the

need to allow extra-record evidence or discovery under an exception to the record review

doctrine.

                                          BACKGROUND

       Plaintiff filed this action on August 10, 2020, and at that time filed two motions

for preliminary injunction, which this Court denied. See Dep’t of Fish & Game v. Fed.

Subsistence Bd., No. 3:20-CV-00195-SLG, 2020 WL 5625897 (D. Alaska Sept. 18,

2020) (“ADFG I”); Dep’t of Fish & Game v. Fed. Subsistence Bd., No. 3:20-CV-00195-


State of Alaska v. Fed. Subsistence Bd.                            Case No. 3:20-cv-00195-SLG
DEFS.’ OPP. TO PL.’S MOT. TO COMPLETE                                                       2


         Case 3:20-cv-00195-SLG Document 41 Filed 03/29/21 Page 2 of 14
SLG, 2020 WL 6786899 (D. Alaska Nov. 18, 2020) (“ADFG II”). Plaintiff alleges that

the FSB violated Title VIII of the Alaska National Interest Lands Conservation Act

(“ANILCA”), ANILCA § 1314, and the Administrative Procedure Act (“APA”) by

adopting a temporary special action to close moose and caribou hunting on federal public

lands in Game Management Units 13A and 13B to non-federally qualified users and

authorizing a hunt near the Organized Village of Kake (the “Kake hunt”). In addition,

Plaintiff alleges that Defendants violated the Open Meetings Act (“OMA”) with respect

to three particular meetings held in April and July of 2020. Defendants filed the

administrative record for each of these discrete challenged agency actions on October 23,

2020. ECF No. 32. Plaintiff filed a Motion to Supplement and Complete the

Administrative Record on March 15, 2021. ECF No. 40.

                                   LEGAL STANDARDS

I.       Completeness of the Record

       Judicial review of an agency action is governed by the Administrative Procedure

Act (“APA”). 5 U.S.C. § 706. The scope of judicial review under the APA is limited to

the administrative record. See id. (In reviewing an agency action “the court shall review

the whole record or those parts of it cited by a party.”). The Supreme Court has

emphasized that when reviewing administrative decisions, “the focal point for judicial

review should be the administrative record already in existence, not some new record

made initially in the reviewing court.” Fla. Power & Light Co. v. Lorion, 470 U.S. 729,

743-44 (1985) (internal citation omitted); see also Animal Def. Council v. Hodel, 840


State of Alaska v. Fed. Subsistence Bd.                          Case No. 3:20-cv-00195-SLG
DEFS.’ OPP. TO PL.’S MOT. TO COMPLETE                                                     3


         Case 3:20-cv-00195-SLG Document 41 Filed 03/29/21 Page 3 of 14
F.2d 1432, 1436-37 (9th Cir. 1988) (same). The record “consists of all documents and

materials directly or indirectly considered by agency decision-makers,” regardless of

whether those materials support or detract from the reasonableness of the decision at

issue. Thompson v. U.S. Dep’t of Labor, 885 F.2d 551, 555 (9th Cir. 1989).

       An agency’s designation and certification of the administrative record as complete

is entitled to a “presumption of administrative regularity.” Ctr. for Biological Diversity v.

Zinke, No. 3:18-CV-00064-SLG, 2018 WL 8805325, at *2 (D. Alaska Nov. 16, 2018)

(quoting McCrary v. Gutierrez, 495 F.Supp.2d 1038, 1041 (N.D. Cal. 2007)). The

presumption derives from recognition that “[i]t is the agency that did the ‘considering,’

and . . . therefore is in a position to indicate initially which of the materials were ‘before’

it—namely, were ‘directly or indirectly considered.’” Pacific Shores Subdivision, Cal.

Water Dist. v. U.S. Army Corps of Eng’rs, 448 F. Supp. 2d 1, 5 (D.D.C. 2006) (citation

omitted). Plaintiffs can only rebut this presumption with “clear evidence to the contrary.”

In re United States, 875 F.3d 1200, 1206 (9th Cir. 2017) ((citing Bar MK Ranches v.

Yuetter, 994 F.2d 735, 740 (10th Cir. 1993)).

II.    Extra-Record Evidence

       Seeking judicial review on the basis of extra-record evidence is different from

challenging the administrative record as incomplete. Completion of the administrative

record consists of the addition of documents that were omitted despite having been before

or considered by the decisionmaker. By contrast, extra-record review—or

“supplementation”— consists of asking the court to review documents beyond whatever


State of Alaska v. Fed. Subsistence Bd.                              Case No. 3:20-cv-00195-SLG
DEFS.’ OPP. TO PL.’S MOT. TO COMPLETE                                                         4


         Case 3:20-cv-00195-SLG Document 41 Filed 03/29/21 Page 4 of 14
the administrative record may contain. See Dep’t of Commerce v. New York, 139 S.Ct.

2551 (S. Ct. June 27, 2019) (distinguishing between completing the administrative record

and extra-record discovery); Pacific Shores Subdivision, 448 F. Supp. 2d at 5.

       In certain limited circumstances, the Ninth Circuit has recognized that district

courts may review extra-record documents if: 1) necessary to determine whether the

agency has considered all the relevant factors and explained its decision; 2) when it

appears that the agency has relied on documents or materials not included in the

administrative record; 3) when necessary to explain technical terms or complex subject

matter involved in the agency action; or, 4) when there is a strong showing of bad faith or

improper behavior by the agency. See Lands Council v. Powell, 395 F.3d 1019, 1030

(9th Cir. 2005) (quoting Sw. Ctr. For Biological Diversity v. U.S. Forest Serv., 100 F.3d

1443, 1450 (9th Cir. 1996)). The Ninth Circuit has cautioned that the “scope of these

exceptions . . . is constrained, so that the exception does not undermine the general rule.”

Id.; see also City of Dania Beach v. FAA, 628 F.3d 581, 590 (D.C. Cir. 2010)

(recognizing that litigants are not permitted to supplement the administrative record

“unless they can demonstrate unusual circumstances justifying a departure from this

general rule”). A party proffering extra-record documents must identify the exceptions it

is invoking to supplement the administrative record and explain why the proffered

documents are necessary for effective judicial review. See Animal Defense Council, 840

F.2d at 1437.




State of Alaska v. Fed. Subsistence Bd.                            Case No. 3:20-cv-00195-SLG
DEFS.’ OPP. TO PL.’S MOT. TO COMPLETE                                                       5


         Case 3:20-cv-00195-SLG Document 41 Filed 03/29/21 Page 5 of 14
                                          ARGUMENT

       Plaintiff has failed to rebut the presumption of regularity afforded an agency’s

certification of a complete administrative record. And to the extent Plaintiff seeks for this

Court to consider extra-record evidence, Plaintiff has not met the high burden of showing that

such review is necessary for effective judicial resolution of its claims.

       Additionally, as stated in their March 3, 2021, letter responding to Plaintiff’s

requests, Defendants have agreed to add the undated Detweiler memo to the

administrative record, ECF No. 4-3, Ex. 1, and to file an updated index to make certain

adjustments. See ECF No. 40-2. Defendants have since contacted Plaintiff to offer to

include the informal telephonic transcript of the June 22, 2021, hearing on the Kake

hunt, with caveats regarding numerous inaccuracies and omissions in the transcript,

which was transcribed with voice-recognition software. Accordingly, those aspects of

Plaintiff’s motion are now moot.

I.      Plaintiff Has Failed to Rebut the Presumption of Administrative
        Regularity

       As explained above, an agency’s certification that it has lodged a complete record

is entitled to a presumption of regularity and the Plaintiff must provide clear evidence to

rebut the presumption. In re United States, 875 F.3d 1200, 1206 (9th Cir. 2017). Put

another way, “a party must do more than simply allege that the record is incomplete . . .

[r]ather, a party must provide the [c]ourt with reasonable, non-speculative grounds to

believe that materials considered in the decision making process are not included in the

record.” Ammex, Inc. v. United States, 62 F. Supp. 2d 1148, 1156 (CIT 1999). Plaintiff

State of Alaska v. Fed. Subsistence Bd.                             Case No. 3:20-cv-00195-SLG
DEFS.’ OPP. TO PL.’S MOT. TO COMPLETE                                                        6


         Case 3:20-cv-00195-SLG Document 41 Filed 03/29/21 Page 6 of 14
has failed to make such a showing.

    A. Materials included in the record are proper as they were directly or indirectly
       considered by the FSB.

       Plaintiff asserts that the FSB improperly included in the record an internal

guidance document that was dated after the agency decision in question took place.1 See

FSB-0119. However, as explained in Defendants’ letter, these documents outline internal

guidance (“emergency special action guidance & framework”) that reflects the analytical

process conducted by the FSB in taking actions raised by the complaint. As such, they

reflect materials directly or indirectly considered in making the decision(s) at issue in the

litigation. Plaintiff has failed to offer any clear evidence or non-speculative grounds that

the FSB did not directly or indirectly consider the contents of the document when making

its decision. As such, Plaintiff has failed to rebut the presumption of administrative

regularity that this document belongs in the record.

    B. Materials requested to be included in record were not directly or indirectly
       considered by the FSB.

       Plaintiff requests that certain meeting notices and transcripts be added to the

record in relation to Plaintiff’s claims that FSB violated the Open Meetings Act

(“OMA”). Even if the OMA applies to the FSB—and Defendants do not concede that it

does—any material included in the record must have been considered by the FSB in

relation to a final agency action being challenged under the APA. In other words,


1
  Plaintiff also suggested in its Feb. 18, 2021, letter that documents 0229-FSB through
0279-FSB were improperly included in the record. To the extent that Plaintiff
incorporates that claim into their motion, Defendants response is outlined in their March
3, 2021 letter. See ECF No. 40-2 at 2.
State of Alaska v. Fed. Subsistence Bd.                            Case No. 3:20-cv-00195-SLG
DEFS.’ OPP. TO PL.’S MOT. TO COMPLETE                                                       7


         Case 3:20-cv-00195-SLG Document 41 Filed 03/29/21 Page 7 of 14
because the OMA does not contain a waiver of sovereign immunity, Plaintiff is restricted

to challenging final agency actions under the APA’s judicial review framework. Lujan v.

Nat’l Wildlife Fed’n, 497 U.S. 871, 882 (1990) (“When, as here, review is sought not

pursuant to specific authorization in the substantive statute, but only under the general

review provisions of the APA, the ‘agency action’ in question must be ‘final agency

action.’”). As such, it is necessary to identify which discrete and final agency actions are

challenged in this case. In their Complaint, Plaintiff alleges that the FSB violated the

Open Meetings Act on three instances: on April 9, 2020 when the FSB concurred in an

administrative process to delegate authority to local land managers to open subsistence

hunts under certain circumstances related to the COVID-19 pandemic; on July 16, 2020

when the FSB held an unannounced executive session immediately prior to a public

meeting; and, at some point in July 2020 when the FSB allegedly took action by email to

vote on the Koyukuk Tribal Village’s request to open an emergency hunt. ECF No. 1 at

18, ¶¶ 67-69; ADFG I at *13; ADFG II at *8.

       Given the narrow scope of the OMA claim, there is simply no basis for Plaintiff’s

contention that the record should include meeting notices and transcripts for all FSB

meetings held in 2020. Plaintiff has not explained why it believes each of those

documents would have been considered, directly or indirectly, in relation to the three

discrete meetings challenged in Plaintiff’s First Claim for Relief. And insofar as Plaintiff

would prefer that the administrative record serve as a basis for programmatically

challenging any instance in which FSB may have conducted a meeting in arguable


State of Alaska v. Fed. Subsistence Bd.                            Case No. 3:20-cv-00195-SLG
DEFS.’ OPP. TO PL.’S MOT. TO COMPLETE                                                       8


         Case 3:20-cv-00195-SLG Document 41 Filed 03/29/21 Page 8 of 14
violation of the OMA, the APA does not afford Plaintiff a platform for launching

programmatic challenges. See Lujan, 497 U.S. at 891 (The APA does not sanction

attempts at “programmatic improvements” but requires a plaintiff to “direct its attack

against some particular ‘agency action’ that causes it harm”). If Plaintiff believes it has

suffered harm from an alleged violation of the OMA, it may challenge the particular

agency action that caused it harm, assuming it does so within prescribed statutory

requirements or jurisdictional limitations. See ADFG II at *8 (finding that “the State has

not established that its Open Meetings Act challenge to the FSB’s delegation of authority

on April 9, 2020 is timely”). But Plaintiff has not done so here, and that is fatal to its

argument. Because Plaintiff has alleged violations of the OMA only with respect to three

discrete meetings, there is no basis for “completing” the record with unrelated meeting

notices and transcripts.2

       As for Plaintiff’s request that the record include “all of the letters of delegation

issued to local federal land managers in 2020,” this request is likewise overly broad and

outside the scope of the agency actions challenged in this case. Defendants explained in

their March 3, 2021 letter that the requested delegation letters are public documents and

that Defendants will not object if Plaintiff references these documents on an extra-record

basis in its summary judgment pleadings. But the additional delegations letters are not

part of the record because they were not considered, directly or indirectly, in the course of


2
  Plaintiff requests that transcripts from “meetings” on April 9 and April 14, 2020 be
included in the record. There were no FSB meetings held on April 9, 2020 or April 14,
2020 and thus there are no transcripts to include in the record.
State of Alaska v. Fed. Subsistence Bd.                             Case No. 3:20-cv-00195-SLG
DEFS.’ OPP. TO PL.’S MOT. TO COMPLETE                                                        9


         Case 3:20-cv-00195-SLG Document 41 Filed 03/29/21 Page 9 of 14
the decision process for the only agency actions challenged in the Complaint under

ANILCA and the APA, viz., the Kake hunt and the administrative closure of Units 13A

and 13B.

          In short, Plaintiff has offered no reasonable explanation, much less clear evidence,

to rebut the presumption of regularity regarding the completeness of the administrative

record.

II.       Plaintiff Has Failed to Meet the High Burden of Demonstrating a Basis
          for Consideration of Extra-Record Evidence

          It is important to reiterate that Section 706 of the APA limits the scope of a court’s

review to the administrative record. See 5 U.S.C. § 706; see also Camp v. Pitts, 411 U.S.

138, 142 (1973). Accordingly, the reviewing court may not take evidence or make

findings of fact under the APA. Cronin v. USDA, 919 F.2d 439, 443 (7th Cir. 1990); see

also Overton Park v. Volpe, 401 U.S. 402, 415 (1971) (“De novo review . . . is authorized

by § 706(2)(F) in only two circumstances. . . . [W]hen the action is adjudicatory in nature

and the agency factfinding procedures are inadequate . . . [or] when issues that were not

before the agency are raised [for the first time] in a proceeding to enforce

nonadjudicatory agency action.”); Joseph G. Moretti, Inc. v. Hoffman, 526 F.2d 1311,

1312 (5th Cir. 1976) (recognizing that it is “improper to conduct de novo proceedings in

the form of a trial by the district court to consider extra record information”). Rather,

“[t]he task of the reviewing court is to apply the appropriate APA standard of review, 5

U.S.C. § 706(2), to the agency decision based on the record the agency presents to the

reviewing court.” Florida Power & Light Co. v. Lorion, 470 U.S. 729, 743 44 (1985).

State of Alaska v. Fed. Subsistence Bd.                               Case No. 3:20-cv-00195-SLG
DEFS.’ OPP. TO PL.’S MOT. TO COMPLETE                                                          10


          Case 3:20-cv-00195-SLG Document 41 Filed 03/29/21 Page 10 of 14
       A party seeking to admit extra-record documents must identify the exceptions it is

invoking to supplement the administrative record and explain why the proffered

documents are necessary for effective judicial review. See Animal Defense Council v.

Hodel, 840 F.2d 1432, 1437 (9th Cir. 1988). In this case, Plaintiff contends that certain

materials are “necessary for a full and complete understanding of the actions taken by the

FSB.” ECF No. 40 at 2. Presumably, Plaintiff is seeking to invoke the first exception

under the Ninth Circuit standard outlined in Lands Council v. Powell. See 395 F.3d at

1030 (permitting admission of extra-record evidence if “necessary to determine ‘whether

the agency has considered all relevant factors and has explained its decision’”) (emphasis

added) (quoting Southwest Ctr., 100 F.3d at 1450). However, as the Ninth Circuit

reiterated, such extra-evidence must be necessary for effective judicial review; it may not

merely be helpful. See, e.g., Animal Defense Counsel, 840 F.2d at 1436 (“The district

court may inquire outside the administrative record when necessary to explain the

agency's action”) (citation omitted and emphasis added); Asarco, Inc. v. EPA, 616 F.2d

1153, 1160 (9th Cir. 1980) (allowing consideration of extra-record evidence “for the

limited purposes of ascertaining whether the agency considered all the relevant factors or

fully explicated its course of conduct,” but prohibiting consideration of that same

evidence to “determine the correctness or wisdom of the agency’s decision”).

       Plaintiff has again proffered no evidence to suggest that the administrative record

as lodged, along with the materials Defendants have offered to add to the record, is not

sufficient for effective judicial review. For example, Plaintiff contends that certain


State of Alaska v. Fed. Subsistence Bd.                            Case No. 3:20-cv-00195-SLG
DEFS.’ OPP. TO PL.’S MOT. TO COMPLETE                                                       11


        Case 3:20-cv-00195-SLG Document 41 Filed 03/29/21 Page 11 of 14
evidence regarding ferry and barge schedules should be included in the administrative

record in relation to the Kake hunt decision, yet has provided no evidence that such

information was before or considered by the agency at the time it made the decision to

approve the hunt, nor that such information is necessary for effective judicial review. As

this Court has already found in this case, “the record contained ample evidence that

supported and was rationally connected to the FSB’s decision to approve the emergency

special action in Kake for reasons of public safety related to food security concerns; the

FSB considered relevant factors—conservation and public safety concerns—and

articulated a satisfactory explanation for its decision.” ADFG II at *15. Thus, Plaintiff

has failed to show that this extra-record evidence is necessary for effective judicial review

or “demonstrate unusual circumstances justifying a departure from [the] general rule” that

discovery or supplementation of the administrative record is not permitted. City of Dania

Beach, 628 F.3d at 590.

       Finally, insofar as Plaintiff demands that Defendants provide “[any] factual

evidence” regarding (1) whether the Alaska Department of Fish and Game was contacted

before the FSB made its decision to open a hunt on Forest Service lands near Kake, (2)

how food shipments arrive in Kake, (3) who was allowed to hunt, and (4) who received

moose and deer meat from the hunt authorized by the FSB, the administrative record

already contains any such documents or materials considered by FSB in the course of its

decision process for the challenged actions. And to the extent such documents or

materials do not exist in the record, it is because they were not considered, and thus are


State of Alaska v. Fed. Subsistence Bd.                            Case No. 3:20-cv-00195-SLG
DEFS.’ OPP. TO PL.’S MOT. TO COMPLETE                                                       12


        Case 3:20-cv-00195-SLG Document 41 Filed 03/29/21 Page 12 of 14
not material under the APA’s standard of review. Insofar as Plaintiff contends something

akin to discovery is necessary to probe whether any such materials were improperly

omitted from the record, the law is clear that discovery is “not authorized” in an APA

case absent a demonstration of unusual circumstances. Pebble Ltd. P’ship v. Env’t Prot.

Agency, 310 F.R.D. 575, 578 (D. Alaska 2015). Whether the requested factual evidence

is, as Plaintiff contends, “directly relevant to the State’s claims” is immaterial because it

was not directly or indirectly considered by the FSB in relation to any challenged agency

actions and is not necessary for effective judicial review. ECF No. 40 at 5. And Plaintiff

has provided no clear evidence to the contrary. Moreover, some of the factual evidence

requested, such as who participated in or received the meat from the Kake hunt,

necessarily came into existence after the challenged agency action—approving the Kake

hunt—took place, and thus such evidence was obviously not before or considered by the

agency at the time it made its decision.

       In short, Plaintiff has failed to demonstrate why this Court should depart from the

ordinary practice of confining judicial review to the “administrative record already in

existence, not some new record made initially in the reviewing court.” Fla. Power &

Light Co., 470 U.S. at 743-44 (1985) (citation omitted).

                                          CONCLUSION

       For the foregoing reasons, the Court should deny Plaintiff’s motion to complete or

supplement the administrative record.




State of Alaska v. Fed. Subsistence Bd.                             Case No. 3:20-cv-00195-SLG
DEFS.’ OPP. TO PL.’S MOT. TO COMPLETE                                                        13


        Case 3:20-cv-00195-SLG Document 41 Filed 03/29/21 Page 13 of 14
       DATED: March 29, 2021.

                                           JEAN E. WILLIAMS
                                           Acting Assistant Attorney General
                                           United States Department of Justice
                                           Environment and Natural Resources Div.

                                           /s/ Shannon Boylan
                                           PAUL A. TURCKE
                                           SHANNON BOYLAN
                                           Trial Attorneys
                                           Natural Resources Section
                                           P.O. Box 7611 Washington, D.C. 20044
                                           202-353-1389 (Turcke)
                                           202-598-9584 (Boylan)
                                           202-305-0506 (fax)
                                           paul.turcke@usdoj.gov
                                           shannon.boylan@usdoj.gov

                                           Counsel for Federal Defendants

                               CERTIFICATE OF COMPLIANCE

       Pursuant to Local Civil Rule 7.4(a)(3), I hereby certify that this memorandum
complies with the type-volume limitation of Local Civil Rule 7.4(a)(2) because this
memorandum contains 3,254 words, excluding the parts exempted by Local Civil
Rule 7.4(a)(4). This memorandum has been prepared in a proportionately spaced
typeface, Times New Roman 13-point font, and I obtained the word count using
Microsoft Word 2016 (16.0.5044.1000) MSO (16.0.5032.1000) 32-bit.

                                     /s/ Shannon Boylan
                                      SHANNON BOYLAN

                               CERTIFICATE OF SERVICE

       I hereby certify that on March 29, 2021, a copy of the foregoing was served
by electronic means on all counsel of record by the Court’s CM/ECF system.

                                     /s/ Shannon Boylan
                                      SHANNON BOYLAN



State of Alaska v. Fed. Subsistence Bd.                          Case No. 3:20-cv-00195-SLG
DEFS.’ OPP. TO PL.’S MOT. TO COMPLETE                                                     14


        Case 3:20-cv-00195-SLG Document 41 Filed 03/29/21 Page 14 of 14
